Title: To James Madison from Edward Fitzgerald, 13 January 1815
From: Fitzgerald, Edward
To: Madison, James


        
          Sir
          Baltimore 13th. January 1815
        
        Owing to many losses, by Failures, Stagnation in Trade, mentaining a large, helpless family, for nearly three years, and last of all, the loss of a Schooner & Cargo on her way from here to Norfolk last week worth upwards of three Thousand Dollars, this has finally reduced me, with a wife, nine Sons, and three daughters, to a State of the utmost distress. This is Sir my present situation, as can be Vouched, by many respectable gentlemen some of whom have recommended, to me, to lay a Statement of my situation before you, hoping that thro’ your kind, and benevolent, interference, that Congress may grant me a Tract of Land, or any other provision that you or that Honorable body may think fit.
        I trust Sir you will excuse the liberty which I have taken, which nothing but the utmost distress of so large and helpless a family, could induce me to do, well knowing what little time you have to spare from the business of the nation. Should you think fit to appoint me to any place of trust, I am sure my friend Mr Tiernan, and many other respectable gentlemen, will be my Security, to any amount that may be deemed necessary. The

dislocation of my knee & Ancle has rendered me unfit for active military duty, altho I am well versed in that science, & only Thirty eight years of age. With sentiments of they Utmost respect and esteem, and with fervent prayers for your future hapiness—I Have the Honor to be Sir your very Obedient Humble Servant
        
          Edw. Fitzgerald
        
      